                  Case 18-21636            Doc 15           Filed 10/11/18 Entered 10/11/18 09:54:19                                 Desc Main
                                                              Document     Page 1 of 2
      Fill in this information to identify the case:

                      SARAH'S COFFEE HOUSE, INC.
      Debtor name __________________________________________________________________

                                                                                 CONNECTICUT
      United States Bankruptcy Court for the: ______________________ District of _________
                                                                              (State)
                                                                                                                                           Check if this is an
      Case number (If known):      18-21636 jjt
                                _________________________
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor       (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                         debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                            professional           unliquidated,   total claim amount and deduction for value of
                                                                            services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1
         STATE OF CT DEPT. OF REVENUE            450 COLUMBUS BLVD.
                                                                                        TAXES           N/A              N/A                N/A              $30,000.00
         SERVICES                                HARTFORD, CT 06103



2
         THE HOTEL ROYAL LIMITED                  255 ASYLUM ST.                                                         N/A                N/A              $15,986.00
                                                                                    BACK RENT           N/A
         LIABILITY COMPANY                        HARTFORD, CT 06103



3                                                 8200 NW 52ND TER.
         EVEREST BUSINESS FUNDING                 FL 2                                  LOAN            N/A              N/A                N/A              $12,470.00
                                                  DORAL, FL 33166
                                                  888-342-5709

4                                                 2500 DISCOVERY BLVD.
                                                  STE. 200                              LOAN            N/A              N/A                N/A              $10,799.00
         STRATEGIC FUNDING
                                                  ROCKWELL, TX 75032
                                                  800-780-7133

5                                                 80 MAIDEN LN.
         ACCION                                   STE. 903                              LOAN            N/A              N/A                N/A               $9,993.00
                                                  NEW YORK, NY 10038
                                                  866-245-0783

6                                                 925B PEACHTREE ST. NE
                                                  STE. 1688
         KABBAGE                                                                        LOAN            N/A              N/A                N/A               $7,387.00
                                                  ATLANTA, GA 30309
                                                  888-986-8263


7                                                 135 HIGH ST.
         U.S. INTERNAL REVENUE SERVICE            HARTFORD, CT 06103
                                                                                        TAXES           N/A              N/A                N/A               $5,000.00
                                                  800-829-4933


8                                                 P.O. BOX 56002
         EVERSOURCE                                                                 PAST-DUE
                                                  BOSTON, MA 02205                                      N/A              N/A                N/A               $2,000.00
                                                                                    UTILITY BILL
                                                  800-286-2828




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                Case 18-21636              Doc 15      Filed 10/11/18 Entered 10/11/18 09:54:19                                   Desc Main
                                                         Document     Page 2 of 2

    Debtor            SARAH'S COFFEE HOUSE, INC.
                 _______________________________________________________                                                  18-21636 jjt
                                                                                               Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

9
         COMCAST                               P.O. BOX 21828                PAST-DUE
                                                                                                     N/A              N/A                N/A              $1,903.00
                                               EAGAN, MN 55121               UTILITY BILL



10                                             P.O. BOX 660916
         THE HARTFORD INSURANCE                                              PAST-DUE
                                               DALLAS, TX 75266                                      N/A              N/A                N/A              $1,705.00
         COMPANY                                                             INSURANCE
                                               860-547-5000                  BILL


11                                             695 OAKWOOD AVE.
                                                                            OUTSTANDING
         TIMLINE PRODUCTS                      W. HARTFORD, CT 06610                                 N/A              N/A                N/A              $1,500.00
                                                                            BALANCE FOR
                                               (860) 548-0111               GOODS


12                                                                          OUTSTANDING
                                               P.O. BOX 1781
                                                                            BALANCE FOR              N/A              N/A                N/A              $1,291.00
         GORDON FOODS SERVICES                 GRAND RAPIDS, MI 49501
                                               (616) 530-7000               GOODS


13                                             149 LOUIS ST.                OUTSTANDING
         SACCUZZO COFFEE COMPANY               NEWINGTON, CT 06111          BALANCE FOR              N/A              N/A                N/A                $993.00
                                               (860) 665-1101               GOODS


14                                                                          OUTSTANDING
                                               87 MAIN ST.
         COMPREHENSIVE BUSINESS                                             BALANCE FOR              N/A              N/A                N/A                $600.00
                                               MANCHESTER, CT 06103
         SOLUTIONS                                                          SERVICES
                                               (860) 645-0273


15                                             P.O. BOX 9245                PAST-DUE
         CT NATURAL GAS                        CHELSEA, MA 02150                                     N/A              N/A                N/A                $412.00
                                                                            UTILITY BILL
                                               860.727.3000


16
                                               P.O. BOX 740407              PAST-DUE
         FRONTIER COMMUNICATIONS                                                                     N/A              N/A                N/A                $190.00
                                               CINCINNATI, OH 45274         UTILITY BILL



17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
